Citation Nr: 1448144	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.


FINDING OF FACT

The Veteran's countable income exceeds the maximum annual pension rate (MAPR).


CONCLUSION OF LAW

The criteria are not met for entitlement to non-service-connected pension benefits. 38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation. See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations pertaining to the calculation of non-service-connected pension benefits, the notice provisions of VCAA do not apply.  That is, there is no contention or reasonable indication that further factual development would be of assistance.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties.

Merits

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his willful misconduct. 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year. 38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). 

Under 38 C.F.R. § 3.272, exclusions from countable income for the purpose of determining entitlement to improved pension includes: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The MAPR is periodically increased from year to year. 38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  

As of December 1, 2008, the MAPR for a Veteran with one dependent was $15,493.  The MAPR were unchanged in 2009 and thereafter.  See 38 C.F.R. § 3.23(a)(5).  The MAPR is published in Appendix B of VA Manual M21-1, Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is also available at http://www.vba.va.gov/bln/21/rates/.

For 2009, the Veteran reported that he and his wife were receiving SSA benefits.  See VA Form 21-0156.  He reported receiving $18,472, and his wife received 3,148.  Id.  In addition, the Veteran reported that he and his wife were receiving retirement pensions that totaled $6,924 for the year (two separate monthly pensions of $368 and $209).  See Veteran's Claim for Benefits.  This amounts to $28, 544 in income in 2009.

The Veteran reported medical expenses in 2009.  See VA Form 21-8416.  He reported that he paid $2,312 in Medicare premiums, $3,687 in private insurance premiums, $2,356.34 in prescription drug costs, $500 in over-the-counter medications, and $115.00 in millage driven for medical appointments.  This totals $8,970.34 in medical expenses in 2009.  

As discussed above, medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii).  Thus, 8,970.34 minus $744 (5 percent of the MAPR) may be deducted from the reported income for the period.  This amounts to a permissible deduction of $8,226.34.  Subtracting that amount from the Veteran's reported income of $28,544, shows that the Veteran's household income in 2009 was $20,317.66.  This amount exceeds the MAPR for 2009, which was set at $15,493.  Thus for 2009, as the Veteran's income (minus applicable medical expenses in excess of five percent of the MAPR) exceeds the MAPR, he is not eligible for non-service-connected pension benefits for that period.

Concerning 2010, the Veteran reported that he received $18,472 in SSA benefits, while his wife received $4,935 in SSA benefits.  See Form 21-0516.  The Veteran did not report any medical expenses for any point during the year 2010.  His combined household income, $23,407, exceeds the MAPR for 2010, which was also set at $15,493.  While it is unclear whether the Veteran and his wife were still receiving monthly pension payments in 2010, it is immaterial whether such was paid as the Veteran and his wife's SSA benefits alone show that he was receiving income in excess of the MAPR for 2010.

In summary, the Veteran's reported income minus applicable medical expenses exceeds the established MAPR for 2009.  Likewise, his reported income exceeds the MAPR for 2010.  He reported no medical expenses to be deducted from his reported income for 2010.  The Veteran has not provided any evidence whatsoever showing that he is eligible for a non-service-connected pension at any point during the appeal period, despite being afforded ample opportunities to do so.  Thus, his claim for a non-service-connected pension must be denied on the basis that his income exceeds the MAPR.





ORDER

Entitlement to non-service-connected pension benefits is denied based on his countable income exceeding the maximum allowable rate.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


